DETAILED ACTION
1.	This office action is in response to application 17/237,599 filed on 4/22/2021. Claims 1-24 are pending in this office action.


Allowable Subject Matter
2.	Claims 5, 8, 13, 16, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7 9-12, 14, 15, 17-20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0324865 (hereinafter Weissman) in view of US 11,308,114 (hereinafter Moghe) and in further view of US 2016/0335369 (hereinafter Picard).

As for claim 1 Weissman discloses receive a first selection of a cluster on which the database is to be provisioned (See paragraphs 0016-0019, and 0032-0035 note the cluster is determined based on the policy that is selected for the virtual);
receive a size of the database to be provisioned (See paragraphs 0036-0046 note the size is one of the metadata criteria used as a policy also see claim 11 explicitly claiming that the machine size criteria must be satisfied for an instance of a virtual machine to qualify for a particular grouping); and
set up to capture, based on the second selection of the service level agreement, snapshots and transactional logs from the database that is created (See paragraphs 0016-0023 and 0060 note the replication schedule determines when replication/snapshots occur).
Weissman does not explicitly disclose receive a second selection of a service level agreement nor determine an amount of storage on the cluster needed for the database based upon the size of the database nor create the database on the cluster indicated in the first selection using the amount of storage that is determined. Moghe however discloses determine an amount of storage on the cluster needed for the database based upon the size of the database (See column 8 lines 1-15 note many factors including size are taken into account) and create the database on the cluster indicated in the first selection using the amount of storage that is determined (See column 8 lines 10-25 note the cloud creates the space needed based on the information captured). While Picard discloses: receive a second selection of a service level agreement (See figure 3). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Moghe and Picard into the system of Weissman. The modification would have been obvious because the three references are concerned with the solution to problem of data provisioning and resource management (See Moghe, Picard and Weissman abstract), therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Picard and Moghe’s teaching would enable users of the Weissman system to have more efficient processing. 

As for claim 2 the rejection of claim 1 is incorporated and further Picard discloses: present a plurality of predefined levels of the service level agreement on a user interface, and wherein the second selection is one of the plurality of predefined levels of the service level agreement that are presented on the user interface. (See figure 3 note each agreement is a different level).

As for claim 3 the rejection of claim 2 is incorporated and further Weissman discloses: receive a third selection of a protection schedule that is associated with the service level agreement, and wherein the snapshots are captured based upon a first frequency defined in the third selection and the transactional logs are captured based on a second frequency defined in the third selection (See paragraphs 0058-0060 note the replication schedule is selected for the group and the snapshots and logs are captured at the scheduled frequency).

As for claim 4 the rejection of claim 1 is incorporated and further Weissman discloses: compute a number of virtual disks needed for the size of the database to determine the amount of storage. (See paragraph 0048)
As for claim 6 the rejection of claim 1 is incorporated and further Weissman discloses: create a virtual machine on the cluster, and wherein the database is created on the virtual machine. (See paragraphs and 0020-0025).

As for claim 7 the rejection of claim 1 is incorporated and further Weissman discloses: adjust the amount of storage as the size of the database changes after creation. (See paragraph 0015 note the system adjust/updates the secondary cluster based on the state of the virtual machine).

Claims 9-12, 14 and 15 are system claims substantially corresponding to the non-transitory medium claims of 1-4, 6 and 7 and are thus rejected for the same reasons as set forth in the rejection of claims 1-4, 6 and 7.

Claims 17-20, 22 and 23 are method claims substantially corresponding to the non-transitory medium claims of 1-4, 6 and 7 and are thus rejected for the same reasons as set forth in the rejection of claims 1-4, 6 and 7.
.






Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        October 8, 2022